DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 11, 2019.  Claims 1-20 are pending.  Claims 1, 11 and 16 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the machine vision" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In claim 3, “a machine vision” is recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-17, 19 and 20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 11 and 16 are directed toward methods and systems.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 11 and 16 are directed toward the abstract idea of a selection component that selects candidate spaces from a navigation database or machine vision data for landing an aircraft; and a guidance component that guides landing the aircraft on a landing strip from among the candidate spaces in low visibility condition, which comprises a mental process.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites a selection component that selects candidate spaces from a navigation database or machine vision data for landing an aircraft; and a guidance component that guides landing the aircraft on a landing strip from among the candidate spaces in low visibility condition, there are no positively claimed limitations regarding the producing or outputting candidate spaces for landing.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claims 3-5 and 18, there is no claimed use of the processor to produces or outputs candidate landing spaces for landing.  Rather, as mentioned above, the claims merely selecting candidate spaces from a navigation database and guiding an aircraft for landing on a landing strip.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 11 and 16 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of selecting candidate spaces from a navigation database or machine vision data for landing an aircraft; and guiding landing the aircraft on a landing strip from among the candidate spaces in low visibility condition is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Thus, since claims 1, 11 and 16 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2, 6-10, 12-15, 17, 19 and 20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2, 6-10, 12-15, 17, 19 and 20 are also rejected under 35 USC 101.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 16-20 recites a ‘computer readable storage medium.’  None of the claims, specification of record disclose that the claimed ‘computer program product’ is a non-transitory signal, which is non-statutory.  For example, on page 16, line 15- page 16, line 12 of the specification of record, the term computer readable storage medium’ is disclosed as computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program   instructions.  These computer readable program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions can also be stored in a computer readable storage medium that 
It is suggested that Applicants replace 'computer readable storage medium' with 'non-transitory computer readable storage medium' or clarify that the ‘computer readable storage medium’ is non-transitory either in the specification or on the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2007/0138345 to Shuster.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuster.
Shuster discloses a memory that stores computer executable components (see paragraph [0026]: Computer 102 may comprise a memory 105 holding program instructions for operating the system to perform steps of the invention.); 
a processor, operably coupled to the memory, and that executes computer executable components stored in the memory (see paragraph [0027]:  a computer may comprise special purpose hardware and firmware, or some combination of firmware and software. Instructions for performing actions as disclosed herein may be implemented in a computer as firmware, hardware, software), wherein the computer executable components comprise: 
a selection component that selects candidate spaces from a navigation database or machine vision data for landing an aircraft (see paragraph [0025]:  In an embodiment of the invention, topological maps may be scanned to select candidate landing areas, which are then screened to select useful landing areas for inclusion in the database.); and 
a guidance component that guides landing the aircraft on a landing strip from among the candidate spaces in low visibility condition (see paragraph [0042]:  Computer 402 may be connected to a display device 406, used to provide visual and/or audible guidance to the pilot, to guide the pilot towards a selected emergency landing area.).  
With respect to dependent claims 2, 12 and 17, Shuster discloses an update component that receives updates of the navigation database (see paragraph [0025]:  navigation system 100 comprises a computer 102 operatively associated with a database 104.  Each landing area may be assigned a classification to indicate its desirability as a landing area, for example, class `A,` class `B,` etc. Once the database has been populated with such data, it should be periodically checked and updated as needed to maintain accurate information.). 
With respect to dependent claims 3, 13 and 18, Shuster discloses a machine vision component that produces machine vision data by utilizing machine learning to provide the candidate spaces for landing (see paragraph [0034]:  Various algorithms may be used. For 
With respect to dependent claims 4, 14 and 19,  Shuster discloses wherein the machine vision component also employs one or more sensors to scan the candidate spaces for terrain data or botanical data (see paragraphs [0006] and [0032]: The identification of an acceptable landing area can be significantly complicated if the aircraft is in, or above, conditions that obscure or limit the pilot's ability to view the ground, if the aircraft is flying at night, or if the aircraft is over rough terrain. Other parameters may include the amount of fuel on board, the weight of other payload on board, acceptable terrain for landing, wingspan, minimum landing length needed, or other pertinent data.).  
With respect to dependent claim 5, Shuster discloses wherein the one or more sensors utilize at least one of: lidar, radar or optics (see paragraph [0042]:  Computer 402 may also receive input from one or more sensors 410 associated with the aircraft 412. The computer may also receive data via one or more antennae's 414. For example, the computer may be able to receive weather information regarding the anticipated glide path via a radio configured to receive, and optionally to send, data to transmitter/receiver for a weather monitoring service.).  
With respect to dependent claim 6. The system of claim 1, further comprising an augment component that augments the navigation database with the terrain data or the botanical data (see 
With respect to dependent claim 7, Shuster discloses wherein the selection component also ranks the candidate spaces based on suitability for landing (see paragraph [0010]:  the system may select landing areas in a priority order determined at least in part from their respective classifications.).  
With respect to dependent claim 8, Shuster discloses wherein the suitability for landing depends on aircraft speed, aircraft weight, wind direction, surface incline, field condition or surface condition (see paragraph [0011]: The system may also gather aircraft-specific information for use in navigation, including glide characteristics, such as the rate of descent at various airspeeds and in various aircraft gear, flap, and other configurations and varying payload weights for various models of aircraft, and the range of operable airspeeds under glide conditions.). 
With respect to dependent claims 9, 15 and 20, Shuster discloses a user interface component that presents the selected candidate spaces for selection of the landing strip (see paragraph [0026]:  The computer may also be provided with a local user interface 103 configured for accessing and maintaining database 104, and for operating, configuring, or maintaining one or more programs for performing aviation navigation as disclosed herein.).
With respect to dependent claim 10, Shuster discloses wherein the selection component automatically selects the landing strip (see paragraph [0038]:  Selection may occur automatically or semi-automatically. For example, a default landing area may be selected by the computer and presented to the pilot with alternative landing areas, and the pilot may select any acceptable landing area within the glide radius.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661